Citation Nr: 0841314	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for lumbar strain with L-5 spondylosis (previously 
characterized as lumbar facet pain syndrome status post 
denervation of left lumbar median branch nerves L4-5, L5-S1).

2.  Entitlement to an initial rating greater than 20 percent 
for right shoulder strain.

3.  Entitlement to an initial rating greater than 20 percent 
for left shoulder strain.

4.  Entitlement to an initial rating greater than 10 percent 
for right knee strain.

5.  Entitlement to an initial rating greater than 10 percent 
for left knee strain.

6.  Entitlement to an initial rating greater than 10 percent 
for right foot strain.

7.  Entitlement to an initial rating greater than 10 percent 
for left foot strain.

8.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.

9.  Entitlement to an initial compensable rating for 
headaches.

10.  Entitlement to an initial compensable rating for chronic 
diarrhea.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for left hip 
disability, to include as secondary to service-connected 
lumbar spine disability.

13.  Entitlement to service connection for left leg 
disability, to include as secondary to service-connected 
lumbar spine disability.

14.  Entitlement to service connection for spina bifida 
occulta.

15.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to October 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The Denver, Colorado RO currently 
has jurisdiction over the claims.

By written statement received in February 2007, the 
representative withdrew the veteran's request for a personal 
hearing before the Board. 

In a VA Form 9 filing received in October 2006, the veteran's 
representative indicated that the veteran was pursuing a 
claim involving intermittent left ear pain.  This issue, 
which has not been developed and adjudicated by the RO, is 
referred to the RO for appropriate action.

The issues of entitlement to higher initial ratings for 
disabilities of the lumbar spine, shoulders, knees and feet, 
as well as service connection for left hip, left leg and 
hearing loss disabilities, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260.

2.  The veteran does not generally experience characteristic 
prostrating attacks of migraine headaches averaging one in 
two months over the last several months.

3.  The competent evidence, overall, reflects that the 
veteran's diarrhea disability is no more than mildly 
disabling in degree with occasional episodes of abdominal 
distress involving diarrhea.

4.  The veteran's spina bifida occulta is a developmental 
defect not subject to service connection.

5.  The veteran's depression had its onset in service.
CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, DC 6260 
(2008); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial compensable rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.21, 4.124a, DC 8100 
(2008).

3.  The criteria for a compensable rating for chronic 
diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.114, DC 7319 
(2008).

4.  Service connection for spina bifida occulta is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(c) (2008).

5.  Service connection for depression is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).


I.  Initial ratings

A.  Tinnitus 

The veteran requests an initial rating in excess of 10 
percent for service-connected tinnitus.  He was awarded 
service connection for tinnitus effective October 2003.  
Thus, this claim is evaluated only under the current criteria 
enacted on June 13, 2003.  38 C.F.R. § 4.87, DC 6260 (2008).  
See 68 Fed. Reg. 25,823 (May 14, 2003).

The United States Court of Appeals for the Federal Circuit 
has upheld VA's interpretation that 10 percent is the maximum 
schedular rating available for tinnitus under DC 6260, 
regardless whether the tinnitus is unilateral or bilateral.  
Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

B.  Headaches

The veteran's headaches are currently evaluated as zero 
percent disabling under DC 8100 (migraine headaches), 
38 C.F.R. § 4.124a.  The record includes diagnoses of 
migraine headaches and tension-type headaches.  As such, the 
Board believes this is the most appropriate code under which 
to evaluate the condition.

In order to qualify for a 10 percent rating under DC 8100, 
there must be characteristic prostrating attacks averaging 
one in two months over the last several months.  The 
currently assigned zero percent rating contemplates less 
frequent attacks.  

Applying the criteria to the facts of this case, the Board 
finds that the veteran's service-connected headache disorder 
has not met the criteria for a compensable rating under DC 
8100 for any time during the appeal period.  The Board notes 
that the competent and credible evidence, overall, 
demonstrates that the veteran does not generally experience 
characteristic prostrating attacks of headaches averaging one 
in two months over the last several months.

On VA general examination in March 2004, the veteran reported 
the onset of severe headaches in approximately April 2003.  
He described a constant headache disorder, over the top of 
his head best described as pressure, aggravated by light.  He 
denied symptoms of nausea or vomiting.  He obtained little 
relief with use of Advil, Aleve or aspirin.

On VA neurology examination in April 2004, the veteran 
reported an in-service history of intermittent headaches 
which became chronic and daily in May 2003.  He described his 
headaches as typically occurring over the top and back of his 
head which seemed to worsen as the day progressed.  He had 
self-treated his symptoms with minor analgesics, and had not 
been formally evaluated.  Following examination, the examiner 
diagnosed tension-type headaches probably related to service-
connected PTSD.

Overall, the March and April 2004 VA examination reports 
provide strong evidence against this claim, showing that the 
veteran's own description of a headache disorder is not 
characteristic of prostrating attacks.

Additional evidence includes the veteran's VA clinical 
records of treatment since October 2003.  In January 2004, 
the veteran described mostly dull but sometimes sharp 
headache pain on a daily basis.  In February 2004, a computed 
tomography (CT) scan of the head was unremarkable.  The 
veteran later described chronic headaches occurring everyday 
assessed as migraine headaches.  He was prescribed 
Propranolol for prophylactic treatment, and Zomig as needed 
for acute migraines.  In May 2006, his headache disorder was 
noted as "well controlled" and decreased with use of 
Propranolol.  In July 2008, the veteran reported having no 
headaches when he took his medication.

Overall, the VA clinical records provide strong evidence 
against this claim, showing the veteran's own description of 
a headache disorder which is not characteristic of 
prostrating attacks.

A November 2005 private psychology examination included the 
veteran's report of chronic, unrelenting headaches during his 
waking hours typically varying from 4-7/10 in severity.

Overall, the November 2005 examination report provides strong 
evidence against this claim, showing the veteran's own 
description of a headache disorder which is not 
characteristic of prostrating attacks.

The veteran's attorney has argued that it is impossible to 
believe that a chronic and daily headache disorder is rated 
noncompensable under VA regulations.  The regulations are 
clear, however, that a compensable rating is warranted only 
with the presence of characteristic prostrating attacks, the 
percentage being assigned based upon the frequency of such 
prostrating attacks.  Quite simply, the medical findings and 
lay description of symptoms do not place the veteran's 
headaches within the rating schedule's requirements for a 
compensable rating.  

The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical records, as well as the veteran's own 
lay descriptions, appear to fully support these findings, 
providing evidence against this claim.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.  The appeal, therefore, is denied.

The Board has reviewed the evidence on file for the entire 
period since the effective date of the grant of service 
connection to determine if staged ratings are appropriate in 
this case.  The Board finds, however, that at no discrete 
period did the evidence establish a worsening of the headache 
disorder to a level warranting assignment of a compensable 
rating.  

C.  Chronic diarrhea

The veteran has been diagnosed with chronic diarrhea which 
first manifested in service.  His chronic diarrhea has been 
rated as noncompensable under DC 7319, for mild irritable 
colon syndrome with disturbances of bowel function and 
occasional episodes of abdominal distress.  A 10 percent 
rating is assigned for moderate irritable colon syndrome with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent rating is assigned for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.

After carefully reviewing the record, the Board finds that 
the veteran's chronic diarrhea can be characterized as no 
more than mild in degree, as it produces occasional episodes 
of abdominal distress involving diarrhea.  As such, there is 
no basis to assign a compensable disability rating for this 
disorder.

On his initial VA examination in March 2004, the veteran 
described diarrhea which occurred one to two days per week 
with up to 5 or 6 watery stools and slight cramps.  He denied 
blood in his stools or weight loss.

Overall, the March 2004 VA examination report provides strong 
evidence against this claim, showing that the veteran's 
diarrhea disability cannot be characterized as more than mild 
in degree with occasional episodes of abdominal distress 
involving diarrhea.  

Additional evidence includes the veteran's VA clinical 
records of treatment since October 2003.  In October 2003, 
the veteran described having diarrhea 3-4 times per day with 
stools that were loose but not watery.  In January 2004, he 
described his diarrhea with gas as multiple loose stools 
occurring 1 to 3 days a week, and becoming nauseated when 
eating.  In March 2004, upper gastrointestinal (GI) and small 
bowel examinations were unremarkable.  In April 2004, a 
proctosigmoidoscopy found no abnormalities, and a colon 
biopsy found no significant pathologic alteration.  In 
January 2005, the veteran denied having an eating disorder, 
nutritional problem or significant weight fluctuation.  In 
March 2008, he reported having diarrhea 3 times per week.  

Overall, the VA clinical records provide probative evidence 
against the claim, showing a history of a diarrhea disability 
more consistent with a mild disorder with occasional episodes 
of abdominal distress involving diarrhea.  

The record also includes a November 2005 private psychology 
examination which included the veteran's report of 3-6 bowel 
movements per day ranging from totally watery to very loose.  
He denied soiling himself.

Overall, this examination report provides some evidence 
tending to support a 10 percent rating based upon report of 
frequency episodes of abdominal distress involving diarrhea.  

Overall, the Board notes that the veteran provides an 
inconsistent report regarding the frequency of his diarrhea 
symptoms.  His November 2005 description to the private 
psychologist is inconsistent to statements provided to the VA 
examiner in March 2004 and his treating VA clinicians.

The Board is persuaded from review of the entire record, 
including the absence of any objective clinical findings and 
adverse secondary effects, that the competent evidence, 
overall, reflects that the veteran's diarrhea disability is 
no more than mildly disabling in degree with occasional 
episodes of abdominal distress involving diarrhea.  His 
report of more recurrent symptoms, which is not consistent 
with the overall evidentiary record, is not deemed credible.  
The claim must be denied as the preponderance of the evidence 
is against the claim.  The benefit of the doubt doctrine is 
not for application.  Ortiz, 274 F. 3d. at 1365.

The Board has reviewed the evidence on file for the entire 
period since the effective date of the grant of service 
connection to determine if staged ratings are appropriate in 
this case.  The Board finds, however, that at no discrete 
period did the evidence establish a worsening of the diarrhea 
disorder to a level warranting assignment of a compensable 
rating.  


D.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected tinnitus, headache and 
diarrhea disabilities have on his activities of work and 
daily living.  In the Board's opinion, all aspects of the 
veteran's disabilities at issue are encompassed in the 
schedular ratings assigned.  These disabilities do not 
demonstrate any aspects of disability not addressed in the 
criteria supporting the current ratings.

Furthermore, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disabilities at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service connection

A.  Spina bifida occulta

The RO has denied a claim of service connection for spina 
bifida occulta on the basis that this represents a congenital 
or developmental defect not subject to service connection.  
This finding is supported by a March 2004 radiologists 
opinion that spine bifida occulta represents a 
"developmental variant."  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90, held, in essence, that a disease 
which is considered by medical authorities to be of familial 
(or hereditary) origin must, by its very nature, be found to 
have pre-existed a claimant's military service, but could be 
granted service connection if manifestations of the disease 
in service constituted aggravation of the condition.  
However, congenital or developmental defects, as opposed to 
diseases, cannot be service-connected because they are not 
diseases or injuries under the law.  If a superimposed injury 
or disease occurred, the resultant disability might be 
service-connected.  Id.

The veteran's attorney has argued that VA must apply the 
presumption of sound condition under 38 U.S.C.A. § 1111 in 
adjudicating this claim.  The presumption of soundness 
applies to congenital diseases, but not to congenital or 
developmental defects.  See Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  The veteran's spina bifida occulta is a 
developmental defect, for which service connection cannot be 
awarded.  VAOPGCPREC 82-90.

However, a congenital defect can be subject to superimposed 
injury, and service connection can be granted for the 
resultant disability.  This indeed appears to be the 
situation in this case, as the veteran has been service 
connected for lumbar strain with L-5 spondylosis currently 
rated based upon the criteria for spondylolisthesis or 
segmental instability.  See 38 C.F.R. § 4.71a, DC 5239.  In 
any event, there is no basis under VA law or regulation which 
allows for service connection for an underlying development 
defect.  Thus, the claim for service connection for spina 
bifida occulta is denied as a matter of law.

B.  Depression

The veteran seeks service connection for depression in 
addition to his service connected PTSD.  In this regard, the 
Board notes that his current 100 percent evaluation under DC 
9411 specifically contemplates "depressed mood" in the 
schedular criteria.  38 C.F.R. § 4.130, DC 9411.  VA 
regulations prohibit compensating a claimant twice for the 
same symptomatology.  38 C.F.R. § 4.14.  

Nonetheless, the Board notes that the veteran holds Axis I 
diagnoses of depression and PTSD.  To the extent any 
distinction can be made between these two separate diagnoses, 
the Board finds that the current depressive symptoms were 
first manifest in service.  To avoid any future rating 
conflicts, the Board finds that the veteran's currently 
diagnosed depression is of service origin.  The claim, 
therefore, is granted.

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the tinnitus, headache and diarrhea 
disabilities, the veteran is challenging the initial 
evaluations assigned following grants of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued a VCAA notice 
letter in June 2008 following the grants of service 
connection in this case.  This letter advised the veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining his disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was further advised of 
the applicable DCs for evaluating his headache, diarrhea and 
tinnitus disorders.

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims, including notice which 
satisfies that necessary for increased rating claims as 
stated in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008).  

With respect to the service connection claims being decided, 
the Board grants in full the claim involving depression.  The 
claim involving spina bifida occulta is denied as a matter of 
law.  Therefore, no further VCAA notice or assistance is 
required.  VAOPGCPREC 5-2004 (VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records as well as private and VA post-
service medical records.  There are no outstanding requests 
to obtain any additional private medical records for which 
the veteran has both identified and authorized VA to obtain 
on his behalf.

Additionally, the veteran was afforded VA examinations to 
evaluate all of his disabilities.  The veteran's attorney has 
argued that VA examinations for his headache and diarrhea 
disorders are inadequate for rating purposes.  It is argued 
that VA examination is necessary to determine the etiology of 
the diarrhea disorder.  However, the VA examinations 
conducted in April 2004 obtained sufficient information to 
evaluate both of these disorders under the applicable DCs.  
This examination report is supplemented by private and VA 
clinical records speaking to these issues, including the 
veteran's description of the frequency, duration and severity 
of symptoms.  Notably, his lay description of symptoms 
constitutes competent evidence in this case.  See Barr, 21 
Vet. App. 303 (2007).  The records also include diagnostic 
tests performed to evaluate the nature of his 
gastrointestinal disorder, including upper and lower GI 
series examinations, proctosigmoidoscopy and a colon biopsy.  
Thus, additional examination is not likely to provide any 
further clarifying information necessary to decide this case.

Overall, the Board finds that the lay and medical evidence of 
record since the VA examinations conducted in April 2004 does 
not suggest an increased severity of symptoms to the extent 
that a higher rating may still be possible for the headache 
and diarrhea disabilities.  Thus, there is no duty to provide 
further medical examination on these claims.  See VAOPGCPREC 
11-95.
An examination or opinion is not warranted for the spina 
bifida occulta and tinnitus claims as these claims have no 
legal merit. 

For the reasons expressed above, the Board finds that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating greater than 10 percent for tinnitus is 
denied.

An initial compensable rating for headaches is denied.

An initial compensable rating for chronic diarrhea is denied.

The claim of entitlement to service connection for spina 
bifida occulta is denied.

The claim of entitlement to service connection for depression 
is granted, subject to the regulations governing the awards 
of monetary benefits.






REMAND

The Board regrets any further delay in adjudicating the 
remaining claims, but finds that further development and 
adjudicative actions are necessary prior to any further 
appellate review.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The Court has also held that when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

An RO rating decision in January 2004 granted service 
connection for PTSD, lumbar facet pain syndrome, a left 
"median" nerve condition and tinnitus.  As the RO assigned 
a pre-stabilization rating, the RO did not separately 
evaluate these service connected disabilities.

The Board takes notes that, in service, the veteran underwent 
left-sided denervation of the lumbar median branch nerves L4-
5 and L5-S1.  Thus, the Board has rephrased the RO's 
characterization to avoid any confusion that the left median 
nerve condition affects the left upper extremity, rather than 
the left lower extremity.  See, e.g., 38 C.F.R. § 4.124a, DC 
8515 (paralysis of median nerves affects the functioning of 
the hand).

An RO rating decision in October 2004 separately rated all of 
the veteran's service-connected disabilities.  In so doing, 
the RO provided a 20 percent rating for a condition 
characterized as lumbar strain with L-5 spondylosis 
(previously characterized as lumbar facet pain syndrome 
status post denervation of left lumbar median branch nerves 
L4-5, L5-S1) under DC 5239, which represents 
spondylolisthesis or segmental instability.  

In the October 2004 rating decision and subsequent 
adjudicative actions, the RO has not discussed whether a 
separate rating is warranted for neurologic impairment of the 
left lower extremity due to the service-connected denervation 
of left lumbar median branch nerves L4-5, L5-S1, which had 
been adjudicated as stemming from the service-connected 
lumbar spine disability.

In October 2004, the RO also granted service connection for 
right and left foot strains, and assigned separate 10 percent 
ratings under DC 5284, which represents a foot injury.  The 
record reflects that the veteran holds diagnoses of foot 
strain, plantar fasciitis and pes planus for each foot.  

In the October 2004 rating decision and subsequent 
adjudicative actions, the RO has not discussed the 
applicability of DC 5276 (acquired flatfoot) or specifically 
considered whether or not the plantar fasciitis and pes 
planus for each foot are deemed service-connected 
disabilities.

In addition to the lack of clarity concerning the RO's 
consideration of the veteran's service-connected lumbar 
spine, denervation of the left lumbar median branch nerves, 
and bilateral foot disabilities, the Board notes that the 
veteran was last afforded VA examination in 2004 and his 
subsequent VA clinical records include his report of 
increased severity of symptoms related to his lumbar spine, 
bilateral feet and left shoulder.

At this juncture, the Board is of the opinion that the 
veteran should undergo additional VA examination to determine 
the current nature and severity of his service-connected 
disabilities involving the lumbar spine, the knees, the 
shoulders and the feet.  The Board also finds that clarifying 
opinions are necessary to determine the current diagnoses 
attributable for the left hip and left leg symptoms reported 
by the veteran.

With respect to the service connection claims, the Board 
observes that the RO provided the veteran with VCAA notice in 
November 2003.  The RO included an enclosure entitled "What 
evidence must show" but, unfortunately, a copy of that 
enclosure is not of record.  The Board can point to no 
document of record which advises the veteran of the criteria 
for establishing service connection for his claimed left leg, 
left hip and hearing loss disabilities.  Furthermore, the 
veteran has raised the issue of service connection for left 
hip and left leg disabilities as secondary to service-
connected disability.  On remand, the RO should provide the 
veteran corrective VCAA notice on these claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
corrective VCAA notice as to the elements 
for establishing service connection for left 
hip, left leg and hearing loss disabilities, 
including the criteria for secondary service 
connection applicable to the claims.

2.  With any necessary identifying information 
from the veteran, the RO should obtain records of 
the veteran's VA treatment since August 2008.

3.  After completion of the above, the veteran 
should be afforded appropriate VA examination(s) 
to determine the current nature and severity of 
his service-connected disabilities involving the 
lumbar spine, the knees, the shoulders and the 
feet as well as the nature and etiology of any 
left hip and left leg disorders present.  All 
necessary tests and studies should be conducted.  
The claims folders must be made available to the 
examiner for review.  After physically evaluating 
the veteran, the medical examiner should address 
the following questions, to the best of his/her 
medical knowledge:
        
        a) provide the veteran's range of motion 
findings for the lumbar spine, the right 
shoulder, the left shoulder, the right knee, the 
left knee, the right foot and the left foot;
        
        b) describe whether the veteran has pain, 
pain on use, weakness, incoordination, or excess 
fatigability of the lumbar spine, the right 
shoulder, the left shoulder, the right knee, the 
left knee, the right foot and/or the left foot?  
If feasible the examiner should portray any 
additional functional limitation of these joints 
due to these factors in terms of degrees of 
additional loss of motion.  If not feasible, this 
should be stated for the record together with the 
rationale.  If the veteran does not have pain or 
any of the other factors, that fact should be 
noted in the file;
        
        c) describe whether the veteran has any 
recurrent instability or lateral subluxation of 
the right or left knee and, if so, describe 
whether such instability or subluxation is 
slight, moderate, or severe in degree;
	
	d) identify all chronic neurologic 
manifestations of the veteran's service-connected 
lumbar spine disability, if any, to include 
specifying any and all neurologic symptoms (e.g., 
neuritis, neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the nerve(s) 
affected;
	
	e) identify all disorders involving the right 
and left feet and delineate, if possible, all 
aspects of disability attributable to each 
diagnosis; and
	
	f) clarify whether the veteran has any 
current disability of the left hip and/or left 
leg and, if so, provide opinion as to whether it 
is at least as likely as not that such disability 
had its onset during the veteran's period of 
active service from June 2000 to October 2003, is 
related to event(s) during this period of active 
service and/or is caused or aggravated by 
service-connected disability.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

4.  Thereafter, readjudicate the claims.  In so 
doing, the RO should clearly evaluate all aspects 
of the veteran's service connected lumbar strain 
with L-5 spondylosis (including an explanation as 
to whether a separate rating is warranted for 
neurologic impairment of the left lower 
extremity) and clearly identify which 
condition(s) of the right and left feet are 
deemed of service connected origin (including 
addressing bilateral foot strain, pes planus and 
plantar fasciitis).  Furthermore, the RO should 
adjudicate the claims of service connection for 
left hip and left leg disabilities on direct and 
secondary service connection theories.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case and the 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


